



Exhibit 10.39
ALEXION PHARMACEUTICALS, INC.
2017 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS


THIS AGREEMENT, made as of this _____ day of _________, 201__ (the “Grant
Date”), by and between Alexion Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and you (“Participant”) sets forth the terms and conditions of
an Award of restricted stock units (“Restricted Stock Units”) granted to
Participant under the Alexion Pharmaceuticals, Inc. 2017 Incentive Plan (the
“Plan”).
W I T N E S S E T H:
Pursuant to the Plan, the Company desires to grant Participant, and Participant
desires to accept, an Award of Restricted Stock Units, upon the terms and
conditions set forth in this Agreement and the Plan. Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the Plan.
NOW, THEREFORE, the parties hereto agree as follows:


1.Grant. The Company hereby grants to Participant the number of Restricted Stock
Units set forth in the notice of grant attached to this Agreement or in the
award letter separately delivered to Participant together with this Agreement
(collectively, the “Notice of Grant”), subject to the terms and conditions of
the Plan and this Agreement.
2.    Vesting. The Restricted Stock Units shall become vested in the amounts and
on the dates specified in the Notice of Grant (each, a “Vesting Date”), provided
that Participant remains in continuous Employment (as defined in the Plan)
through each applicable Vesting Date and is otherwise in compliance with all
terms and conditions of the Plan and this Agreement.
3.    Form and Timing of Payment. Each Restricted Stock Unit represents the
right to receive one share of Stock of the Company on the Vesting Date. Unless
and until the Restricted Stock Units have vested in the manner set forth in
Section 2 above and the Notice of Grant, Participant shall have no right to
payment of any such Restricted Stock Units. Prior to actual payment of any
vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Subject to the other terms of the Plan and this
Agreement, Restricted Stock Units that vest in accordance with Section 2 above
and the Notice of Grant will be paid to Participant in whole shares of Stock,
on, or as soon as practicable after, the Vesting Date.
4.    Rights as Stockholder. No shares of Stock shall be delivered hereunder
until all requirements for vesting have been satisfied. Participant shall have
no rights as a stockholder with respect to any shares of Stock covered by this
Award until such shares are issued to Participant. Except as otherwise provided
herein or in the Plan, no adjustment shall be made for dividends or


1
6668698-v6\GESDMS

--------------------------------------------------------------------------------





distributions of other rights for which the record date is prior to the date
such stock certificate is issued.
5.    Change in Control
(a)     If (i) in connection with a Change in Control, the Award, to the extent
outstanding immediately prior to such Change of Control, is assumed or
continued, or a new Award is substituted for the Award by the acquiror or
survivor (or an affiliate of the acquiror or survivor) in accordance with the
provisions of Section 7(a)(1) of the Plan, and (ii) at any time within the
24-month period following the Change in Control, Participant’s Employment is
terminated by the Company (or its successor) or a subsidiary without Cause or
Participant terminates his or her Employment for Good Reason, the Restricted
Stock Units (or the award substituted for the Restricted Stock Units), to the
extent then outstanding but not then vested, will automatically vest in full at
the time of such termination.
(b)     For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise defined in an employment or other agreement between Participant and
the Company or its subsidiaries (in which case, such meaning shall apply), the
occurrence of any of the following, without Participant’s prior consent:
(i)    relocation of Participant’s place of employment, without Participant’s
consent, to a location that is more than thirty (30) miles from Participant’s
principal place of employment prior to the Change in Control; or
(ii)    a material diminution of Participant’s base salary or annual bonus
target percentage (i.e., percentage of base salary fixed during the performance
year) from Participant’s base salary or annual bonus target in effect as of
immediately prior to the Change in Control.
A termination will qualify as a termination for Good Reason only if (i)
Participant gives the Company notice, within ninety (90) days of the first
existence or occurrence of any of the conditions specified above; (ii) the
Company fails to cure the condition(s) within thirty (30) days of receiving such
notice; and (iii) Participant terminates his or her Employment not later than
thirty (30) days following the end of such 30-day period.
6.    Termination of Employment
(a)     Termination Date. For purposes of this Restricted Stock Unit, the
Participant’s Employment will be considered terminated as of the date
Participant is no longer actively providing services to the Company or one of
its subsidiaries (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment or other laws in the
jurisdiction where Participant is employed or otherwise rendering services or
the terms of Participant’s employment or service agreement, if any). Unless
otherwise expressly provided in this Agreement or determined by the Company,
Participant’s right to vest in this Restricted Stock Unit under the Plan, if
any, will terminate as of such date (the “Termination Date”). The Termination
Date will not be extended by any notice period (e.g., the Participant’s period
of service would not


2
6668698-v6\GESDMS

--------------------------------------------------------------------------------





include any contractual notice period or any period of “garden leave” or similar
period mandated under employment or other laws in the jurisdiction where the
Participant is employed or otherwise rendering services or the terms of the
Participant’s employment or service agreement, if any). The Committee shall have
the exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of his or her Restricted Stock Unit grant
(including whether the Participant may still be considered to be providing
services while on a leave of absence).
(b)     Death. If Participant’s employment or other service with the Company and
its subsidiaries terminates due to his or her death, then that portion of the
Restricted Stock Unit that is not vested on the Termination Date shall
immediately become fully vested.
(c)     Disability. Except as otherwise provided in an employment or other
agreement between the Participant and the Company or its subsidiaries, if the
Participant’s Employment terminates due to his or her Disability (as defined
below), then fifty percent (50%) of that portion of this Restricted Stock Unit
that is not vested on the Termination Date shall immediately become fully vested
on such Termination Date. The portion of this Restricted Stock Unit that is not
vested and exercisable on the Termination Date (after giving effect to the
accelerated vesting provided for herein) shall immediately terminate on such
date.
For purposes of this Agreement, “Disability” shall mean, unless otherwise
defined in an employment or other agreement between the Participant and the
Company or its subsidiaries (in which case, such meaning shall apply for so long
as such agreement is in effect), the inability of a Participant to perform the
customary duties of his or her Employment by reason of a physical or mental
incapacity which is expected to result in death or to be of indefinite duration,
that is certified by the Company’s long-term disability insurance carrier in
writing to the Company or the Participant, and provided that the Participant has
been on a leave of absence approved by the Company for at least six months
immediately prior to the Termination Date of Participant’s Employment. The final
determination of whether a Participant has been terminated for Disability shall
be made by the Company.
(d)    Termination for Cause or at a Time when Cause Exists. If Participant’s
Employment is terminated by the Company or a subsidiary for Cause, which in the
determination of the Committee justifies termination of the Restricted Stock
Unit, or if, at the time of Participant’s termination, grounds for a termination
for such Cause exist, then the Restricted Stock Unit (whether or not then
vested) shall immediately terminate.
For purposes of this Agreement, “Cause” shall mean, unless otherwise defined in
an employment or other agreement between Participant and the Company or its
subsidiaries (in which case, such meaning shall apply), Participant’s
dishonesty, fraud, insubordination, willful misconduct, refusal to perform
services, unsatisfactory performance of services or material breach of any
written agreement between Participant and the Company or any of its
subsidiaries. Cause shall be determined by the Company.
(e)    Termination not for Cause due to Workforce Restructuring. If the
Participant’s Employment is terminated not-for-Cause by the Company or a
subsidiary due to


3
6668698-v6\GESDMS

--------------------------------------------------------------------------------





position elimination or workforce restructuring, any portion of this Restricted
Stock Unit that is not vested on the Termination Date shall vest as follows:
(i)    If the Participant is an Executive Director or Vice President level
employee on the Termination Date, as determined by the Committee in its sole
discretion, any portion of this Restricted Stock Unit that otherwise would have
vested within twelve (12) months of the Termination Date will vest on the
Termination Date provided that the employee executes the Separation Agreement.
(ii)    If Participant is below the Executive Director level employee on the
Termination Date, as determined by the Committee in its sole discretion, any
portion of this Restricted Stock Unit that otherwise would have vested within
six (6) months of the Termination Date will vest on the Termination Date
provided that the employee executes the Separation Agreement.
(f)     Other Termination. Except as otherwise provided in the Plan or this
Agreement, if Participant’s Employment terminates for any reason not covered by
Sections 6(b), 6(c), or 6(e) above, Participant shall immediately forfeit to the
Company any and all unvested Restricted Stock Units, and all rights and
interests therein, without compensation, upon the Termination Date.
7.    Cancellation of Award and Recoupment. Notwithstanding anything herein to
the contrary, if Participant is not in compliance with all material applicable
provisions of this Agreement or the Plan, or if Participant engages in a
Detrimental Activity or breaches any other Company policy or covenant with the
Company to which Participant is bound, the Committee may cancel, rescind,
suspend, withhold or otherwise limit or restrict the Restricted Stock Units at
any time, and, at the Company’s request, Participant shall reimburse the Company
for any gains realized by Participant on the sale of shares of Stock. If
requested by the Company, Participant shall certify in a manner acceptable to
the Company that he or she is in compliance with the terms and conditions of
this Agreement and the Plan and has not engaged in any Detrimental Activity.
For purposes of this Agreement, “Detrimental Activity” shall mean any of the
following, unless authorized by the Company: (1) during employment or other
service to the Company, the rendering of services for any organization or
engaging directly or indirectly in any business which is or becomes competitive
with the Company or its subsidiaries, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company or its
subsidiaries, (2) the disclosure to anyone outside the Company or its
subsidiaries, or the use in other than the Company’s or its subsidiaries’
business, without authorization from the Company, of any confidential
information or material relating to the business of the Company or its
subsidiaries, acquired by Participant either during or after employment or other
service with the Company or its subsidiaries, (3) the failure or refusal to
disclose promptly and to assign to the Company or its subsidiaries all right,
title and interest in any invention or idea, patentable or not, made or
conceived by Participant during employment by or other service with the Company
or its subsidiaries, relating in any manner to the actual or anticipated
business, research or development work of the Company or its subsidiaries or the
failure or refusal to do anything reasonably necessary to enable the Company or
its subsidiaries to secure a patent where appropriate in the United States and
in other countries insofar as any matter referred to in


4
6668698-v6\GESDMS

--------------------------------------------------------------------------------





this clause (3) violates any obligation of Participant to the Company or its
subsidiaries, or (4) any attempt directly or indirectly to induce any employee
of the Company or its subsidiaries to be employed or perform services elsewhere
or any attempt directly or indirectly to solicit the trade or business of any
current or prospective customer, supplier or partner of the Company or its
subsidiaries.
8.    Nontransferability. The Award is not assignable or transferable except
upon Participant’s death to a Beneficiary.
9.    Compliance with Laws. Notwithstanding any other provisions of the Plan or
this Agreement, unless there is an exemption from any registration,
qualification or other legal requirement applicable to the shares of Stock, the
Company shall not be required to deliver any shares of Stock issuable upon
vesting of the Restricted Stock Unit prior to the completion of any registration
or qualification of the shares of Stock under any U.S. or non-U.S. local, state
or federal securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
U.S. or non-U.S. local, state or federal governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.
10.    Continuance of Employment or Other Service. Nothing in this Agreement
shall be deemed to create any obligation on the part of the Company or any
subsidiary to continue the Employment of Participant or interfere with the right
of the Company or any subsidiaries to terminate the Employment of Participant.
11.    Provisions of the Plan. The provisions of the Plan, the terms of which
are incorporated in this Agreement, shall govern if and to the extent that there
are inconsistencies between those provisions and the provisions hereof.
Capitalized terms used and not defined in this Agreement will have the meaning
set forth in the Plan. Participant acknowledges receipt of a copy of the Plan
prior to the date of this Agreement.
12.    Acknowledgment of Nature of Plan and Award. In accepting the Award,
Participant acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards of Restricted Stock Units, or benefits
in lieu of Restricted Stock Units, even if Restricted Stock Units has been
awarded repeatedly in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    Participant’s participation in the Plan is voluntary;


5
6668698-v6\GESDMS

--------------------------------------------------------------------------------





(e)    the Award is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or any
subsidiaries, and which is outside the scope of Participant’s employment or
service contract, if any;
(f)    the Award and the underlying shares of Stock and the income and value of
same are not intended to replace any pension rights or compensation;
(g)    the Award and the underlying shares of Stock and the income and value of
same are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculation of any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any subsidiary;
(h)    the future value of the underlying shares of Stock is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    the value of the shares of Stock acquired upon vesting/settlement of the
Restricted Stock Units may increase or decrease in value;
(j)    unless otherwise agreed with the Company in writing, the Award and the
underlying shares of Stock and the income and value of same are not granted as
consideration for, or in connection with, any service Participant may provide as
a director of a subsidiary;
(k)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or shares of Stock acquired upon vesting of the Award
resulting from termination of Participant’s continuous service by the Company or
any subsidiaries (for any reason whatsoever and whether or not in breach of
local labor laws) and Participant irrevocably releases the Company and any
subsidiaries from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;
(l)    the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability; and
(m)    neither the Company, the Employer nor any other subsidiary shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Stock Unit or of any amounts due to Participant pursuant to the
vesting of the Restricted Stock Unit or the subsequent sale of any shares of
Stock acquired upon vesting.
13.     No Advice Regarding Award. The Company is not providing any tax, legal
or financial advice, nor is the Company, the Employer or subsidiary retaining
Participant making any recommendation regarding Participant’s participation in
the Plan or Participant’s acquisition or sale of the shares of Stock underlying
the Restricted Stock Unit. Participant should consult with his or


6
6668698-v6\GESDMS

--------------------------------------------------------------------------------





her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
14.    Withholding.
(a)    The Participant acknowledges that, regardless of any action the Company
and/or Participant’s employer (the “Employer”) take with respect to any or all
income tax (including U.S. federal, state and local tax and/or non-U.S. tax),
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. The Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of any shares of Stock acquired upon
vesting/settlement and the receipt of any dividends or dividend equivalents; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Award to reduce or eliminate Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if
Participant has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)    Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to Tax-Related Items by one or a combination of the following:
i.withholding from Participant’s wages or other cash compensation paid to
Participant by the Company, the Employer or any other subsidiary;
ii.withholding from proceeds of the sale of shares of Stock acquired at vesting
of the Restricted Stock Unit either through a voluntary sale or through a
mandatory sale arranged by the Company (on Participant’s behalf pursuant to this
authorization) without further consent;
iii.withholding shares of Stock to be issued upon vesting of the Restricted
Stock Unit; or
iv.any other methods approved by the Committee and permitted by applicable laws.
(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant may receive a refund of any over-withheld
amount and will have no entitlement to the share equivalent. Finally,
Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items


7
6668698-v6\GESDMS

--------------------------------------------------------------------------------





that the Company or the Employer may be required to withhold or account for as a
result of Participant’s participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
shares of Stock or the proceeds of the sale of shares of Stock, if Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items.    
15. Data Privacy Notice and Consent. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Agreement and
any other Award grant materials by and among, as applicable, the Employer, the
Company and any other subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
The Participant understands that the Company, the Employer and any other
subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address and telephone number, email
address, date of birth, social insurance, passport or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of Stock or directorships held in the Company, details of all awards or
any other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
The Participant understands that Data may be transferred to Morgan Stanley Smith
Barney and its affiliates, E*Trade Financial Corporation and its affiliates, or
any other third party service provider selected by the Company, which is
assisting the Company with the implementation, administration and management of
the Plan. The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. The
Participant authorizes the Company, the Employer, any other subsidiary, and
Morgan Stanley Smith Barney and its affiliates, E*Trade Financial Corporation
and its affiliates, and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage Participant’s participation in the Plan. The Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative.
Further, Participant understands that he or she is providing the consents herein
on a purely voluntary basis. If Participant does not consent, or if Participant
later seeks to withdraw his or her consent, his or her employment status or
service with the Employer will not be affected;


8
6668698-v6\GESDMS

--------------------------------------------------------------------------------





the only consequence of refusing or withdrawing consent is that the Company
would not be able to grant Participant Restricted Stock Units or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
1.    Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Alexion Pharmaceuticals,
Inc., 100 College Street, New Haven, CT 06510, United States of America or at
such other address as the Company may hereafter designate in writing.
2.    Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different from the English version, the
English version will control.
3.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request that Participant
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
4.    Repayment/Forfeiture. Any benefits Participant may receive hereunder shall
be subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (ii) similar rules under the laws of any other
jurisdiction and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to Participant.
5.    Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Stock or cash (including the proceeds arising from the sale of shares of
Stock) derived from participation in the Plan, to and/or from a brokerage/bank
account or legal entity located outside Participant’s country. The applicable
laws of Participant’s country may require that Participant report such accounts,
assets, the balances therein, the value thereof and/or the transactions related
thereto to the applicable authorities in such country. Participant acknowledges
that he or she is responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements and
should consult his or her personal legal advisor on this matter.
6.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on Participant’s country, Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell shares of Stock or


9
6668698-v6\GESDMS

--------------------------------------------------------------------------------





rights to shares of Stock under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in Participant’s country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. The Participant acknowledges that
it is Participant’s responsibility to comply with any applicable restrictions,
and Participant should speak to his or her personal advisor on this matter.
7.    Severability. In the event any one or more of the provisions of the
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of the Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
provision, which being valid, legal and enforceable, comes closest to the
intention of the parties underlying the invalid, illegal or unenforceable
provision
8.    Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Connecticut and agree that such litigation shall be conducted only in the
courts of New Haven County, Connecticut, or the federal courts for the United
States for the District of Connecticut, and no other courts, where this grant of
Restricted Stock Units is made and/or to be performed.


10
6668698-v6\GESDMS

--------------------------------------------------------------------------------





25.    Binding Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and, except as otherwise
provided in the Plan, may not be modified other than by written instrument
executed by the parties.
26.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
27.    Appendix. Notwithstanding any provision herein, Participant’s
participation in the Plan shall be subject to any special terms and conditions
as set forth in the Appendix for Participant’s country. Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
28.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Award and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or desirable in order to comply with local
law or facilitate the administration of the Plan, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.








IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.


ALEXION PHARMACEUTICALS, INC.


By:    
Name: Anne-Marie Law
Title: EVP&CHRO






PARTICIPANT


11
6668698-v6\GESDMS

--------------------------------------------------------------------------------







        
Name:


12
6668698-v6\GESDMS

--------------------------------------------------------------------------------





APPENDIX
TO
ALEXION PHARMACEUTICALS, INC.
2017 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS
This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to Participant if Participant resides in the
countries contained herein. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Notice of Grant and Restricted Stock
Unit Agreement for Non-U.S. Participants (of which this Appendix is a part) or
the Plan.


This Appendix may also include information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of June 2017. Such laws are often complex and change frequently. As
a result, the Company strongly recommends that Participant not rely on the
information noted herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time Participant acquires shares of Stock or sells
shares of Stock Participant acquires under the Plan.


In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country apply to his or her specific situation.


If Participant is a citizen or resident of another country, or is considered a
resident of another country for local law purposes, the information contained in
this Appendix may not be applicable to him or her.


Argentina
Securities Law Notice
The Award and the shares of Stock subject to the Award are not publicly offered
or listed on any stock exchange in Argentina. The offer is private and not
subject to the supervision of the Argentine Securities Exchange Commission
(Comision Nacional de Valores (CNV)) or any other governmental authority in
Argentina..
Foreign Asset/Account Reporting
If Participant holds shares of Stock as of December 31 of any year, Participant
is required to report the holding of the shares on his or her personal tax
return for the relevant year.




13
6668698-v6\GESDMS

--------------------------------------------------------------------------------





Australia
Securities Law Notice
The offer of Restricted Stock Units is intended to comply with the provisions of
the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
Restricted Stock Units to Australian resident employees, which will be provided
to Participant with the Agreement.
Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers of any amount. The Australian bank assisting
with the transaction will file the report for Participant. If there is no
Australian bank involved in the transfer, Participant will have to file the
report him or herself.
Austria
Exchange Control Notice
If Participant holds securities (e.g., including shares of Stock acquired under
the Plan) or cash (e.g., including proceeds from the sale of shares of Stock)
outside Austria, Participant will be required to report certain information to
the Austrian National Bank if certain thresholds are exceeded. Specifically, if
Participant holds securities outside Austria, reporting requirements will apply
if the value of such securities meets or exceeds (i) €30,000,000 as of the end
of any calendar quarter, or (ii) €5,000,000 as of December 31. Further, if
Participant holds cash in accounts outside Austria, monthly reporting
requirements will apply if the aggregate transaction volume of such cash
accounts meets or exceeds €10,000,000.
Belgium
Foreign Asset/Account Reporting
Participant is required to report any securities (e.g. shares of Stock under the
Plan) held or bank accounts opened and maintained outside of Belgium, on his or
her annual tax return. In a separate report, Participant is also required to
provide a central contact point to the National Bank of Belgium with the account
number, bank name and country in which said bank account was opened. This
report, as well as additional information on how to complete it, can be found on
the website of the National Bank of Belgium, www.nbb.be, under the
Kredietcentrales / Centrales des crédits caption.
Stock Exchange Tax
A stock exchange tax will apply on the sale of shares of Stock acquired from
vesting of Restricted Stock Units. The Participant is responsible for paying and
reporting the stock exchange tax due on the sales transaction.


14
6668698-v6\GESDMS

--------------------------------------------------------------------------------





Brazil
Compliance with Law
By accepting the Award, Participant agrees to comply with all applicable
Brazilian laws and agrees to report and pay any and all applicable taxes
associated with the vesting/settlement of the Award, the sale of the shares of
Stock acquired under the Plan, and the receipt of any dividends.
Nature of Grant. This provision supplements Section 12 of the Agreement:
By accepting the Award, Participant agrees that (i) he or she is making an
investment decision, (ii) the shares of Stock will be issued to Participant only
if the vesting conditions are met, and (iii) the value of the underlying shares
of Stock is not fixed and may increase or decrease in value over the vesting
period without compensation to Participant.
Securities Law Notice
The Award and the securities granted under the Plan have not been and will not
be publicly issued, placed, distributed, offered or negotiated in the Brazilian
capital markets and, as a result, will not be registered with the Brazilian
Securities Commission (Comissão de Valores Mobiliários, the CVM). Therefore, the
Award and the securities granted under the Award will not be offered or sold in
Brazil, except in circumstances which do not constitute a public offering,
placement, distribution or negotiation under the Brazilian capital markets
regulation.
Exchange Control Notice
If Participant is resident or domiciled in Brazil, he or she will be required to
submit an annual declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights exceeds
US$100,000. Assets and rights that must be reported include shares of Stock of
the Company. Please note that the US$100,000 threshold may be changed annually.
Tax on Financial Transaction (IOF)
Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is Participant’s responsibility to comply with any
applicable Tax on Financial Transactions arising from his or her participation
in the Plan. The Participant should consult with his or her personal tax advisor
for additional details.
Canada
Acknowledgement of Nature of Plan and Award
The following replaces in its entirety Section 6(a) of the Agreement:


15
6668698-v6\GESDMS

--------------------------------------------------------------------------------





(a)    in the event of termination of Participant’s continuous Employment
(whether or not in breach of local labor laws), Participant’s right to receive
an Award and vest in the Award under the Plan, if any, will terminate effective
as of the earlier of (i) the date upon which Participant is no longer actively
employed or (ii) the date upon which Participant receives written notice of
termination from the Company or the Employer (the “Termination Date”). The
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed or when Participant has received notice of such
termination for purposes of the Award;
Data Privacy Notice and Consent
This provision supplements Section 15 of the Agreement:
Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company and any subsidiaries and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
Participant further authorizes the Employer to record such information and to
keep such information in his or her employee file.
Securities Law Notice
Participant is permitted to sell shares of Stock acquired under the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares of Stock acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the shares of Stock are listed.
Consent to Receive Information in English
The following provisions will apply if Participant is a resident of Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention ainsi que de tous documents exécutés, avis donnés et procedures
judiciaries intentées, directement ou indirectement, relativement à la présente
convention.
Foreign Asset/Account Reporting
Foreign property, including Restricted Stock Units, shares of Stock acquired
under the Plan and other rights to receive shares (e.g., stock options) of a
non-Canadian company held by a Canadian resident must generally be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign property exceeds C$100,000 at any time during the year.
Thus, such Restricted Stock Units must be reported – generally at a nil cost –
if the C$100,000 cost threshold is exceeded because Participant holds other
foreign property. When shares of Stock are


16
6668698-v6\GESDMS

--------------------------------------------------------------------------------





acquired, their cost generally is the adjusted cost base (“ACB”) of the shares.
The ACB would ordinarily equal the fair market value of the shares at the time
of acquisition, but if Participant owns other shares of the same company, this
ACB may need to be averaged with the ACB of the other shares. The Participant
should consult with his or her personal legal advisor to ensure compliance with
applicable reporting obligations.
China


Restricted Stock Units Payable Only in Cash


Notwithstanding anything to the contrary in the Plan or the Agreement, to
facilitate compliance with exchange control restrictions in the People’s
Republic of China, the Restricted Stock Units will be payable in cash only. The
Participant will not be entitled to receive shares of Stock from vested
Restricted Stock Units. The Company reserves the right to amend the method of
payment depending on the development of local law.


Colombia


Labor Laws Acknowledgement


The following provision supplements Section 12 of the Agreement:


Participants acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of “salary”
for any purpose. Therefore, they will not be included and/or considered for
purposes of calculating any and all labor benefits, such as legal/fringe
benefits, vacations, indemnities, payroll taxes, social insurance contributions
and/or any other labor-related amount which may be payable.


Securities Law Notice


The Plan is offered in Colombia on the basis that offer of the Restricted Stock
Units and/or the sale of any shares of Stock under the Plan will not constitute
a “public offering of securities” under Law 964 of 2005. In the event that the
Company, in its sole discretion, determines that the offer of the Restricted
Stock Units in Colombia may constitute a “public offer of securities” under Law
964 of 2005, Participant understands and agrees that the Company may, in its
sole discretion, cease to offer participation in the Plan in Colombia. In the
event that the Company exercises its discretion to cease offering the Plan in
Colombia, Participant will no longer be permitted to participate in the Plan as
of the date established by the Company.


Exchange Control Notice


Investments in assets located abroad (including shares of Stock acquired under
the Plan) are subject to registration with the Central Bank (Banco de la
República) if Participant’s aggregate investments held abroad (as of December 31
of the applicable calendar year) equal or exceed US$500,000. When Participant
sells shares (or other investments) held abroad, Participant may


17
6668698-v6\GESDMS

--------------------------------------------------------------------------------





choose to keep the resulting sums abroad or to repatriate them to Colombia. If
Participant chooses to repatriate funds to Colombia and has not registered the
investment with Banco de la República, Participant must file Form No. 5 with
Banco de la República upon conversion of funds into local currency, which should
be duly completed to reflect the nature of the transaction. If the investment
was previously registered with Banco de la República, then Participant must file
Form No. 4 with Banco de la República upon conversion of funds into local
currency, which should be duly completed to reflect the nature of the
transaction. If shares are sold immediately upon receipt, no registration is
required because no shares are held abroad. Participant should consult with his
or her personal legal advisor to ensure compliance with the applicable
requirements.


Czech Republic


Exchange Control Notice


Participant may be required to fulfill certain notification duties in relation
to the Restricted Stock Units and the opening and maintenance of a foreign
account, including reporting foreign financial assets with a value of CZK
200,000,000 or more. Participant is responsible for complying with any
applicable Czech exchange control laws.


Denmark


Labor Law Acknowledgment
  
This provision supplements Section 12 of the Agreement:


By accepting the Award, Participant acknowledges that he or she understands and
agrees that the Award relates to future services to be performed and is not a
bonus or compensation for past services.


Stock Option Act


Participant acknowledges that he or she received an Employer Statement in Danish
which sets forth the terms of the Award.


Foreign Asset/Account Reporting


If Participant establishes an account holding shares of Stock or an account
holding cash outside Denmark, Participant must report the account to the Danish
Tax Administration. The form which should be used in this respect can be
obtained from a local bank. (Please note that these obligations are separate
from and in addition to the obligations described below.)


Exchange Control and Tax Reporting Notification
  


18
6668698-v6\GESDMS

--------------------------------------------------------------------------------





Participant may hold shares of Stock acquired under the Plan in a safety-deposit
account (e.g., a brokerage account) with either a Danish bank or with an
approved foreign broker or bank. If the shares of Common are held with a
non-Danish broker or bank, Participant is required to inform the Danish Tax
Administration about the safety-deposit account. For this purpose, Participant
must file a Declaration V (Erklaering V) with the Danish Tax Administration.
Both Participant and the bank/broker must sign the Declaration V. By signing the
Declaration V, the bank/broker undertakes an obligation, without further request
each year not later than on February 1 of the year following the calendar year
to which the information relates, to forward certain information to the Danish
Tax Administration concerning the content of the safety-deposit account. In the
event that the applicable broker or bank with which the safety-deposit account
is held does not wish to, or, pursuant to the laws of the country in question,
is not allowed to assume such obligation to report, Participant acknowledges
that he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account and any shares of Stock acquired at vesting
and held in such account to the Danish Tax Administration as part of
Participant’s annual income tax return. By signing the Form V, Participant at
the same time authorizes the Danish Tax Administration to examine the account. A
sample of the Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392.


In addition, when Participant opens a deposit account or a brokerage account for
the purpose of holding cash outside of Denmark, the bank or brokerage account,
as applicable, will be treated as a deposit account because cash can be held in
the account. Therefore, Participant must also file a Declaration K (Erklaering
K) with the Danish Tax Administration. Both Participant and the bank/broker must
sign the Declaration K. By signing the Declaration K, the bank/broker undertakes
an obligation, without further request each year, not later than on February 1
of the year following the calendar year to which the information relates, to
forward certain information to the Danish Tax Administration concerning the
content of the deposit account. In the event that the applicable financial
institution (broker or bank) with which the account is held, does not wish to,
or, pursuant to the laws of the country in question, is not allowed to assume
such obligation to report, Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account to the Danish Tax Administration as part of Participants annual
income tax return. By signing the Declaration K, Participant at the same time
authorizes the Danish Tax Administration to examine the account. A sample of
Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


France


Language Consent


By accepting the grant of the Restricted Stock Units, Participant confirms
having read and understood the documents related to the grant (the Agreement and
the Plan) which were provided in the English language. The Participant accepts
the terms of those documents accordingly.


Consentement Relatif à la Langue. 




19
6668698-v6\GESDMS

--------------------------------------------------------------------------------





En acceptant l'attribution du droit sur des actions assujetti à des
restrictions, Participant confirme avoir lu et compris les documents relatifs à
l'attribution (le Contrat et le Plan) qui ont été fournis en langue anglaise.
Participant accepte les dispositions de ces documents en connaissance de cause.‎


Foreign Asset/Account Reporting


Participant is required to report all foreign accounts (whether open, current or
closed) to the French tax authorities when filing his or her annual tax return.
Additional monthly reporting requirements may apply if foreign account balances
exceed €1,000,000.


Germany
Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). If Participant receives a payment in excess of
€12,500 in connection with the sale of shares of Stock under the Plan,
Participant must report the payment to Bundesbank electronically using the
“General Statistics Reporting Portal” (Allgemeines Meldeportal Statistik)
available in both German and English via Bundesbank’s website
(www.bundesbank.de). The Participant is responsible for complying with
applicable reporting requirements.
In addition, in the unlikely event that Participant holds shares of Stock
exceeding 10% of the total capital of the Company, Participant must report
Participant’s holdings in the Company on an annual basis.
India
Exchange Control Notice


Participant must repatriate the proceeds from the sale of shares of Stock and
any dividends received in relation to the shares to India within a certain
period of receipt (90 days for sales proceeds and 180 days for dividends).
Participant should maintain any foreign inward remittance certificate received
from the bank where the foreign currency is deposited in the event that the
Reserve Bank of India or the Employer requests proof of repatriation. It is
Participant’s responsibility to comply with applicable exchange control laws in
India.


Foreign Asset/Account Reporting


Participant is required to declare his or her foreign bank accounts and any
foreign financial assets (including shares of Stock  held outside India) in
Participant’s annual tax return.  It is Participant’s responsibility to comply
with this reporting obligation and Participant should consult his or her
personal advisor in this regard as significant penalties may apply in the case
of non-compliance with foreign asset/account reporting requirements and because
such requirements may change.




20
6668698-v6\GESDMS

--------------------------------------------------------------------------------





Ireland
Director Notification
If Participant is a director, shadow director, or secretary of an Irish
subsidiary, pursuant to the Companies Act 2014, Participant must notify that
subsidiary in writing if Participant receives or disposes of an interest
exceeding in aggregate 1% of the share capital of the Company (e.g., Restricted
Stock Units, shares of Stock), if Participant becomes aware of the event giving
rise to the notification requirement, or if Participant becomes a director or
secretary if such an interest exceeding 1% in aggregate of the share capital of
the Company exists at the time. This notification requirement also applies with
respect to the interests of a spouse, Civil Partner, or minor children (whose
interests will be attributed to the director, shadow director, or secretary).
Italy
Data Privacy Notice
This provision supplements Section 15 of the Agreement:
The Participant hereby voluntarily consents to the collection, use and transfer,
in electronic or other form, of Participant’s personal data as described in this
Agreement and any other Award grant materials by and among, as applicable, the
Employer, the Company and any other subsidiary for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.
Participant understands that the Company and the Employer may hold certain
personal

information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, email address, date of birth, social
insurance, passport or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares awarded, canceled,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, managing and administering the Plan.
Participant also understands that providing the Company with Data is necessary
for the performance of the Plan and that Participant’s denial to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Controller of personal data processing is Alexion Pharmaceuticals, Inc. with
registered offices at 100 College Street, New Haven, Connecticut, 06510, U.S.A.,
and, pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Ugo Capolino Perlingieri, Alexion Pharma Italy, Via Monte di Pieta, 21, 20121
Milano, Italy.
Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. Participant further understands that
Alexion Pharmaceuticals and/or any subsidiary will transfer


21
6668698-v6\GESDMS

--------------------------------------------------------------------------------





Data among themselves as necessary for the purpose of implementing,
administering and managing Participant’s participation in the Plan, and that the
Company may further transfer Data to Morgan Stanley Smith Barney and its
affiliates, E*Trade Financial Corporation and its affiliates, and any other
third parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom Participant may elect to deposit any shares of Stock
acquired under the Plan. Such Participants may receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan. Participant
understands that these Participants may be located in or outside the European
Economic Area, such as in the United States or elsewhere. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Data as soon
as it has accomplished all the necessary legal obligations connected with the
management and administration of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct or stop, for legitimate reason, the Data
processing. Furthermore, Participant is aware that Data will not be used for
direct marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting Participant’s local human
resources representative.
Plan Document Acknowledgment
In accepting the Award, Participant acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
including this Appendix, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Appendix.
Participant further acknowledges that he or she has read and specifically and
expressly approves the following sections of the Agreement: Acknowledgment of
Nature of Plan and Award; Withholding; Governing Law and Venue; Language; and
the Data Privacy Notice section included in this Appendix.
Foreign Asset/Account Reporting


22
6668698-v6\GESDMS

--------------------------------------------------------------------------------





If Participant is an Italian resident and, during any fiscal year, holds
investments or financial assets outside of Italy (e.g., cash, shares of Stock)
which may generate income taxable in Italy (or if Participant is the beneficial
owner of such an investment or asset even if Participant does not directly hold
the investment or asset), Participant is required to report such investments or
assets on his or her annual tax return for such fiscal year (on UNICO Form, RW
Schedule, or on a special form if Participant is not required to file a tax
return).
Japan
Foreign Asset/Account Reporting
The Participant is required to report details of any assets held outside of
Japan as of December 31, including shares of Stock acquired under the Plan, to
the extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15 each year. The Participant is responsible
for complying with this reporting obligation and should consult with his or her
personal tax advisor in this regard.
Mexico
Acceptance of the Agreement
By accepting the Award, Participant acknowledges that he or she has received a
copy of the Plan and the Award, including this Appendix, which Participant has
reviewed. Participant acknowledges further that he or she accepts all the
provisions of the Plan and the Award, including this Appendix. Participant also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in Section 12 of the Agreement, which clearly
provide as follows:
(1)    Participant’s participation in the Plan does not constitute an acquired
right;
(2)    The Plan and Participant’s participation in it are offered by the Company
on a wholly discretionary basis; and
(3)    Participant’s participation in the Plan is voluntary.
Labor Law Policy and Acknowledgement
In accepting the Award, Participant expressly recognizes that Alexion
Pharmaceuticals, Inc. with registered offices at 100 College Street, New Haven,
Connecticut, 06510, U.S.A., is solely responsible for the administration of the
Plan and that Participant’s participation in the Plan and acquisition of shares
do not constitute an employment relationship between Participant and the Company
since Participant is participating in the Plan on a wholly commercial basis and
Participant’s sole Employer is a Mexica subsidiary of the Company
(“Alexion-Mexico”). Based on the foregoing, Participant expressly recognizes
that the Plan and the benefits that Participant may derive from his or her
participation in the Plan do not establish any rights between Participant and
Alexion-Mexico, and do not form part of the employment conditions and/or
benefits provided by Alexion-Mexico and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment.


23
6668698-v6\GESDMS

--------------------------------------------------------------------------------





Participant further understands that his or her participation in the Plan is a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
Participant therefore grants a full and broad release to the Company, its
subsidiaries, branches, representation offices, its shareholders, officers,
agents or legal representatives with respect to any claim that may arise.
Spanish Translation
Reconocimiento del Acuerdo
Aceptando este Premio (Award), el Participante reconoce que ha recibido una
copia del Plan, el Anuncio de la Subvención y el Acuerdo, con inclusión de este
Apéndice, que el Participante ha revisado. El Participante reconoce, además, que
acepta todas las disposiciones del Plan, el Anuncio de la Subvención, y en el
Acuerdo, incluyendo este Apéndice. El Participante también reconoce que ha leído
y que concretamente aprueba de forma expresa los términos y condiciones
establecidos en la Sección 12 del Acuerdo, que claramente dispone lo siguiente:
(1)    La participación del Participante en el Plan no constituye un derecho
adquirido;
(2)    El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía en su discrecionalidad total; y
(3)    Que la participación del Participante en el Plan es voluntaria.
Política de la Ley Laboral y Reconocimiento


Aceptando este Premio (Award), el Participante reconoce expresamente que Alexion
Pharmaceuticals, Inc. con oficinas registradas ubicadas en 100 College Street,
New Haven, Connecticut, 06510, en los Estados Unidos de América, es el único
responsable de la administración del Plan y que participación del Participante
en el mismo y la adquisición de acciones no constituye de ninguna manera una
relación laboral entre el Participante y la Compañía, debido a que la
participación de esa persona en el Plan deriva únicamente de una relación
comercial y el único Patrón del participante es una afiliada Mexicana de la
Compañía (“Alexion-México”). Derivado de lo anterior, el Participante reconoce
expresamente que el Plan y los beneficios que pudieran derivar para el
Participante por su participación en el mismo, no establecen ningún derecho
entre el Participante e Alexion-México, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por Alexion-México, y cualquier
modificación al Plan o la terminación del mismo de ninguna manera podrá ser
interpretada como una modificación o desmejora de los términos y condiciones de
trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto


24
6668698-v6\GESDMS

--------------------------------------------------------------------------------





para modificar y/o discontinuar la participación del Participante en cualquier
momento, sin ninguna responsabilidad hacia el Participante.
Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra de la Compañía, por cualquier compensación o daños o
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia exime amplia y completamente a la
Compañía, sus afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y representantes legales con respecto a
cualquier reclamo que pudiera surgir.
Netherlands
There are no country-specific provisions.
Norway
There are no country-specific provisions.
Russia


U.S. Transaction


The Participant understands that the Award shall be valid and this Agreement
shall be concluded and become effective only when the Agreement is received by
the Company in the United States. Upon vesting of the Restricted Stock Units,
any shares of Stock to be issued to Participant shall be delivered to
Participant through a bank or brokerage account in the United States. The
Participant may hold the shares of Stock in his or her brokerage account in the
U.S.; however, in no event will the shares of Stock issued to Participant and/or
share certificates or other instruments be delivered to Participant in Russia.
The Participant is not permitted to make any public advertising or announcements
regarding the Restricted Stock Units or shares of Stock in Russia, or promote
these shares of Stock to other Russian legal entities or individuals, and
Participant is not permitted to sell or otherwise dispose of the shares of Stock
directly to other Russian legal entities or individuals. The Participant is
permitted to sell shares of Stock only on the NASDAQ Global Select Market and
only through a U.S. broker.


Exchange Control Notice


Under current exchange control regulations, within a reasonably short time after
receipt, Participant must repatriate any proceeds from the sale of shares of
Stock received under the Plan to Russia. Such proceeds must be initially
credited to Participant through a foreign currency account at an authorized bank
in Russia. After the proceeds are initially received in Russia, they may be
further remitted to foreign banks in accordance with Russian exchange control
laws. However, dividends can be held in an individual foreign currency bank
account opened in certain countries (including the United States).




25
6668698-v6\GESDMS

--------------------------------------------------------------------------------





The Participant is encouraged to contact his or her personal advisor before
Restricted Stock Units vest and shares of Stock are sold as significant
penalties may apply in the case of non-compliance with exchange control
requirements and because exchange control requirements may change.


Data Privacy
This notification supplements Section 15 of the Agreement:
Participant hereby acknowledges that Participant has read and understood the
terms regarding collection, processing and transfer of Data contained in Section
15 of this Agreement and, by participating in the Plan, Participant agrees to
such terms. In this regard, upon request of the Company or the Employer,
Participant agrees to provide an executed data privacy consent form to the
Employer or the Company (or any other agreements or consents that may be
required by the Employer or the Company) that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in Russia, either now
or in the future. Participant understands that Participant will not be able to
participate in the Plan if Participant fails to execute any such consent or
agreement.


Securities Law Notice


This Agreement, the Plan and all other materials that Participant may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. The issuance of securities pursuant to the Plan has not
and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.


Labor Law Notice


If Participant continues to hold shares of Stock after involuntary termination,
Participant may not be eligible to receive unemployment benefits in Russia.


Anti-Corruption Legislation Notice


Individuals holding public office in Russia, as well as their spouses and
dependent children, may be prohibited from opening or maintaining a foreign
brokerage or bank account and holding any securities, whether acquired directly
or indirectly, in a foreign company (including shares of Stock acquired under
the Plan). The Participant is strongly advised to consult with his or her
personal legal advisor to determine whether the restriction applies to
Participant.


Spain
Nature of Grant
This provision supplements Section 12 of the Agreement:
By accepting the Restricted Stock Units, Participant consents to participation
in the Plan and acknowledges that Participant has received a copy of the Plan.


26
6668698-v6\GESDMS

--------------------------------------------------------------------------------





Participant understands that the Company has unilaterally, gratuitously, and in
its sole discretion decided to grant Restricted Stock Units under the Plan to
employees of the Company or its subsidiaries. The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not bind the Company or any subsidiary, other than to the extent set forth
in this Agreement. Consequently, Participant understands that the Restricted
Stock Units are granted on the assumption and condition that the Restricted
Stock Units and any shares of Stock acquired at vesting of the Restricted Stock
Units are not part of any employment or service contract (either with the
Company or any subsidiary), and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation), or any other right
whatsoever. In addition, Participant understands that this grant would not be
made but for the assumptions and conditions referred to above; thus, Participant
acknowledges and freely accepts that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of or right to the Restricted Stock Units shall be null and void.
Further, Participant understands that he or she will not be entitled to continue
vesting in any Restricted Stock Units upon cessation of Participant’s employment
or service. This will be the case, for example, even in the event of a
termination of Participant’s employment by reason of, but not limited to,
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjusted or recognized to be without cause, individual or
collective dismissal or objective grounds, whether adjudged or recognized to be
without cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Employer and
under Article 10.3 of the Royal Decree 1382/1985. Participant acknowledges that
Participant has read and specifically accepts the vesting and termination
conditions in the Agreement.
Securities Law Notice
A Restricted Stock Unit is not a considered to be a security under Spanish Law.
No “offer to the public,” as defined under Spanish Law, has taken place or will
take place in the Spanish territory. Neither the Plan nor the Agreement have
been registered with the Comisión Nacronal del Mercado de Valores and do not
constitute a public offering prospectus.
Exchange Control Notice
To participate in the Plan, Participant must comply with exchange control
regulations in Spain. The acquisition of shares of Stock upon vesting of the
Restricted Stock Units and subsequent sales of shares of Stock must be declared
for statistical purposes to the Dirección General de Comercio e Inversiones (the
“DGCI”). Because Participant will not purchase or sell the shares of Stock
through the use of a Spanish financial institution, Participant must make the
declaration himself or herself by filing a Form D-6 with the DGCI. Generally,
the Form D-6 must be filed each January while the shares of Common Stock are
owned. In addition, the sale of shares of Stock must also be declared on Form
D-6 filed with the DGCI in January, unless the sale proceeds exceed the
applicable threshold (currently €1,502,530), in which case, the filing is due
within one month after the sale.
In addition, Participant may be required to declare electronically to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including any shares


27
6668698-v6\GESDMS

--------------------------------------------------------------------------------





of Stock acquired under the Plan) and any transactions with non-Spanish
residents (including any payments of shares of Stock made to Participant by the
Company) depending on the value of such accounts and instruments and the amount
of the transactions during the relevant year as of December 31 of the relevant
year.
Foreign Asset/Account Reporting Notice
If Participant holds rights or assets (e.g., shares of Stock or cash held in a
bank or brokerage account) outside of Spain with a value in excess of €50,000
per type of right or asset (e.g., shares of Stock, cash, etc.) as of December 31
each year, Participant is required to report certain information regarding such
rights and assets on tax form 720 (or at any time during the year in which
Participant sells or disposes of such right or asset). After such rights and/or
assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000 or if the ownership of the asset is transferred
or relinquished during the year. The reporting must be completed by the
following March 31.
Sweden
There are no country-specific provisions.


Switzerland
Securities Law Notice
The offer of Restricted Stock Units is considered a private offering in
Switzerland; therefore, it is not subject to registration. The Participant
should note that neither this document nor any other materials relating to the
Restricted Stock Units constitute a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Restricted Stock Units may be
publicly distributed nor otherwise made publicly available in Switzerland.


28
6668698-v6\GESDMS

--------------------------------------------------------------------------------





Taiwan
Securities Law Notice
The offer of participation in the Plan is available only for employees of the
Company and its subsidiaries. The offer of participation in the Plan is not a
public offer of securities by a Taiwanese company.
Exchange Control Notice.
Participant may acquire foreign currency (including proceeds from the sale of
shares of Stock) up to US$5,000,000 per year without justification. If the
transaction amount is TWD500,000 or more in a single transaction, Participant
must submit a Foreign Exchange Transaction Form. If the transaction amount is
US$500,000 or more in a single transaction, Participant may also be required to
provide supporting documentation to the satisfaction of the remitting bank.
Turkey
Securities Law Notice


By accepting the Restricted Stock Units, Participant understands and agrees that
he or she must sell shares of Stock acquired under the Plan outside Turkey. The
shares of Stock are currently traded on the NASDAQ Global Select Market, which
is located outside of Turkey, under the ticker symbol “ALXN” and may be sold on
this exchange.
United Arab Emirates


Securities Law Notice


The Restricted Stock Units are only being offered to eligible employees and are
in the nature of providing equity incentives to eligible employees of the
Company and its subsidiaries. The Plan, this Agreement and any other Award grant
materials (collectively, the “Award Documents”) are intended for distribution
only to such eligible employees and must not be delivered to, or relied on by,
any other person. Prospective acquirers of the securities offered should conduct
their own due diligence on the securities. The Emirates Securities and
Commodities Authority has no responsibility for reviewing or verifying any
documents in connection with the Plan. Neither the Ministry of Economy nor the
Dubai Department of Economic Development: (1) have approved the Plan or the
Agreement; (2) have taken steps to verify the information set out therein; and
(3) have any responsibility for such documents.


United Kingdom


Eligibility


29
6668698-v6\GESDMS

--------------------------------------------------------------------------------





Notwithstanding the provisions of Section 5 of the Plan, Restricted Stock Units
may only be granted to employees of the Company or its subsidiaries. Such term
shall not include common law employees, non-employee executive officers or
non-employee directors.
Restricted Stock Units Payable Only in Shares of Stock
Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, if Participant is resident and ordinarily resident in the United
Kingdom, the grant of Restricted Stock Units does not provide any right for
Participant to receive a cash payment and the Restricted Stock Units are payable
in shares of Stock only.
Withholding
The paragraph below supplements Section 14 of the Agreement:
Without limitation to Section 14 of the Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax–Related Items that they
are required to pay or withhold on Participant’s behalf or have paid or will pay
to HMRC (or any other tax authority or any other relevant authority).
   
In the event that Participant is a director or executive officer and income tax
not collected from or paid by Participant within 90 days after the end of the UK
tax year in which the to the event giving rise to the Tax-Related Items occurs
or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003, the amount of any uncollected incomes tax will
constitute a benefit to Participant on which additional income tax and national
insurance contributions (“NICs”) may be payable. Participant acknowledges that
Participant ultimately will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer (as applicable) for the
value of any employee NICs due on this additional benefit.
Joint Election
As a condition of Participant’s participation in the Plan and the vesting of the
Restricted Stock Units, Participant agrees to accept any liability for secondary
Class 1 National Insurance contributions (the “Employer’s Liability”) which may
be payable by the Company and/or the Employer in connection with the Restricted
Stock Units and any event giving rise to Tax-Related Items. To accomplish the
foregoing, Participant agrees to execute a joint election with the Company (the
“Election”), the form of such Election being formally approved by HMRC, and any
other consent or elections required to accomplish the transfer of the Employer’s
Liability to Participant. Participant further agrees to execute such other joint
elections as may be required between Participant and any successor to the
Company and/or the Employer. If Participant does not enter into the Election
when Participant accepts the Agreement or when otherwise requested by the
Company and/or Employer, or if the Election is revoked at any time by HMRC, the
Restricted Stock Units will cease vesting


30
6668698-v6\GESDMS

--------------------------------------------------------------------------------





and become null and void, and no shares of Stock will be acquired under the
Plan, unless Participant agrees to pay an amount equal to the Employer’s
Liability to the Company, the Employer and/or any subsidiary. Participant
further agrees that the Company and/or the Employer may collect the Employer’s
Liability by any of the means set forth in Section 14 of the Agreement.




31
6668698-v6\GESDMS